Citation Nr: 0329317	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for Gulf War Syndrome, 
variously identified as a sleep disorder, a 
gastrointestinal disorder, skin lesions (other than 
ichthyosis vulgaris), joint pain and mood swings, as due 
to an undiagnosed illness.

2.	Entitlement to service connection for post-traumatic 
stress disorder.

3.	Entitlement to service connection for hypertension and 
hypertensive enlarged heart claimed as fluctuating blood 
pressure and heart condition as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
August 1980, from March 1981 to March 1985, and from December 
1990 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2002, the veteran's claims file was 
transferred to the VA RO in Columbia, South Carolina, from 
where this appeal now originates.

The Board notes that, in an unappealed February 1992 rating 
decision, the RO denied service connection for a skin 
disorder identified as ichthyosis vulgaris, on the basis that 
the veteran had a history of the disorder since childhood and 
it was noted on his service medical records to have existed 
prior to service.  The veteran's current claim is for skin 
lesions due to an undiagnosed disorder.  Where a prior claim 
for service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).  Accordingly, the veteran's claim for service 
connection for skin lesions (other than ichthyosis vulgaris) 
as due to an undiagnosed illness will be considered on a de 
novo basis, without regard to finality of the previous 
determination.

Finally, in his May 2003 substantive appeal, the veteran 
requested to testify at a Board hearing but, in a June 2003 
written statement, he cancelled his request for a hearing.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  Under regulations 
issued after enactment of the VCAA, and effective February 
22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The veteran has claimed service connection for Gulf War 
Syndrome.  His service records show that he served in 
Southwest Asia from January 11 to February 14, 1991.  In his 
February 1999 notice of disagreement, the veteran reported he 
experienced a sleep disorder, uncontrollable bowel movements, 
mood swings, and skin lesions due to an undiagnosed illness. 
He said that, since 1998, he had been treated twice for his 
heart disorder.  In his March 1999 substantive appeal, he 
contended that the evidence established he suffered from 
undiagnosed illnesses including, but not limited to, 
intestinal distress, skin lesions, sleep disturbances, and 
joint pain. 

The veteran also seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD 
currently requires - medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003).

A diagnosis of PTSD is not of record.  However, in an April 
2000 written statement, the veteran said he was currently 
under treatment for PTSD at the VA medical center in 
Montgomery, Alabama.  However, only VA medical records dated 
through August 1999 from that VA medical center are 
associated with the claims file.  Other VA medical records 
must be deemed constructively in the file.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.

In his March 1999 and April 2000 written statements, the 
veteran reported that he was a nurse involved in body 
identification in 1983 when the Marine barracks was attacked 
in Lebanon.  He said that in 1983 he was stationed at Camp 
Lejeune, North Carolina, when he was sent on TDY (temporary 
duty) status to the 3rd Marine Battalion, 8th Marines, Company 
C, as a senior corpsman.  The veteran indicated that he had 
served "in-country" for approximately one week prior to the 
bombing of the compound.  After the bombing, it was his job 
to help remove the bodies from the building, bag them and, if 
possible, identify the remains, prior to their being returned 
to the United States.  He said he treated wounded soldiers 
and civilian casualties in the Persian Gulf region.

The veteran's Report of Transfer or Discharge (DD Form 214) 
for his second period of service indicates that his main 
occupational specialty in service was field medical service 
technician and that he served with the 2nd Marine Division at 
Camp Lejeune.  However, there appears to have been some 
difficulty obtaining the veteran's service personnel records 
from 1981 to 1985.  While, in the February 2003 supplemental 
statement of the case (SSOC), the RO indicated that it 
received the veteran's service medical and personnel (DDA 
201) records from the U.S. Army and the U.S. Navy for 1981 to 
1985, the Board notes that only Navy medical and personnel 
records for that period are in the claims file, and they are 
not indicative of any TDY to Lebanon in 1983.  If, in fact, 
the RO received the veteran's service personnel records from 
the U.S. Army for that period of service, these records must 
be associated with the claims file.

If the veteran's service personnel records can be obtained, 
an attempt must be made to verify his alleged stressor events 
in service, in this case, his medical and body transfer 
activities after the bombing of the Marine compound in 
Lebanon in 1983.

If the veteran'claimed in-service stressors can be 
corroborated, the question next presented would be whether 
such a stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association's: Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror. If the veteran's claimed in-service stressor can 
be independently corroborated, it must be clinically 
evaluated in accordance with the provisions of the DSM-IV.


Finally, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In addition, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following actions:

1.	The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other pertinent judicial or 
legislative guidance which may be 
forthcoming.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence regarding 
onset or continuity of a psychiatric 
disorder, hypertension and hypertensive 
enlarged heart, sleep disorder, skin 
lesions, mood swings, and a 
gastrointestinal disorder, including, but 
not limited to, clinical records proximate 
to service.

3.	The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to establish 
a psychiatric diagnosis post-discharge, 
such as employment, insurance, or 
education-related medical examinations, 
reports of observation of friends, co-
workers, or fellow servicemen, counseling 
records, etc.

4.	The veteran should also be offered the 
opportunity to obtain a written medical 
opinion as to the onset or etiology of 
PTSD, hypertension, and hypertensive 
enlarged heart, a gastrointestinal 
disorder, skin lesions, other than 
ichthyosis vulgaris, and mood disorders.

5.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue since September 
1999.  The RO should then request all 
pertinent medical records from these 
medical providers if not already of record.  

6.	In any event, the RO should request all 
records regarding the veteran's treatment 
for PTSD from the VA Medical Center in 
Montgomery, Alabama, for the period from 
August 1999 to the present, and for any 
treatment from the VA Medical Center in 
Columbia, South Carolina. 

7.	The RO should clarify whether the veteran's 
service medical and personnel (DA 201) file 
was received from the U.S. Army for the 
period from 1981 to 1985 (as noted in the 
February 2003 SSOC) and, if so, associate 
the records with the claims folder.  If 
not, the RO should indicate in writing that 
such records were not received.

8.	The RO should contact the NPRC again, and 
the U.S. Department of the Navy (Marine 
Corps) and request a copy of the veteran's 
service personnel records which reflect his 
units of assignment and any temporary duty 
(TDY) orders.  In its response, the NPRC 
should certify that all records regarding 
the veteran have been provided. 

9.	If the veteran is able to provide 
additional pertinent information with 
regard to his reported in-service 
stressors, the RO should forward a copy of 
such information, together with a copy of 
the veteran's April 2000 written statement, 
his DD-214 and the veteran's service 
personnel records (if available) and all 
associated documents, to United States 
Marine Corps Historical Center, Washington 
Navy Yard, Washington, D.C. 20374-0580.  
The Center should be requested to provide 
any information which might corroborate the 
veteran's alleged stressor(s) after the 
bombing of the Marine compound in Lebanon 
in 1983.

10.	T
hen, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)) is completed, including VA 
examinations, if warranted. 

11.	T
hereafter, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for Gulf War Syndrome, variously 
identified as a sleep disorder, a 
gastrointestinal disorder, skin lesions 
(other than ichthyosis vulgaris), joint 
pain, and mood swings, claimed as due to an 
undiagnosed illness; PTSD; and hypertension 
and hypertensive enlarged heart, claimed as 
fluctuating blood pressure with heart 
condition, as due to an undiagnosed 
illness.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


